PER CURIAM.
This cause is before us on petition of The Florida Bar requesting amendment of Article VIII of the Integration Rule and the Bylaws under Article VIII, Integration Rule, relating to dues. We hereby approve the following proposed amendments. Underscoring indicates new material, and strike-throughs indicate deletions.
OVERTON, C. J., and BOYD, ENGLAND, SUNDBERG, HATCHETT and KARL, JJ., concur.
ADKINS, J., dissents.
Article VIII DUES
1.On January 1, 1976, members of The Florida Bar shall pay six mouths dues in the amount of $37^50 as dues for the period January 1,1976, through June 307-1976. On or before July 1,1976, and on or before July 1 of each year thereafter, every active member of The Florida Bar shall pay annual dues to The Florida Bar in such an amount as shall be set at an annual meeting, and shall also file with the executive director a statement setting forth his business and residential addresses and any other information that may be required by the Board of Governors, provided that at no annual meeting shall the dues be fixed at more than $75.00 per annum.
2. When any member is in arrears in the payment of annual dues for 45 days, the executive director shall send written notice by registered or certified mail to such member at his last business address. Within 30 days after the posting of the notice, such member may pay his dues in full, together with a delinquency charge of $25.00. Upon failure to make these payments within the 30 day period, he shall become a delinquent member, entitled to none of the privileges of membership in The Florida Bar, and shall not practice law in this state. He may thereafter reinstate this membership upon petition to and approval by the Board of Governors and the payment of all fees and charges owing by him, including a reinstatement fee of $50.00.
3. Dues shall not be payable until the dues payment date next following date of admission to The Florida Bar. Provided however, persons admitted to The Florida Bar subsequent to July 1 and prior to January 1 of any fiscal year shall nay six months dues in the amount of one-half the annual dues, for the period January 1 through June 30 of the fiscal year of admission.
4. The executive director shall furnish the county judges and the clerks of all courts of record in each county a list of all active members in good standing in their respective counties and shall furnish corrections and additions to such list as occasion may require. A list of all active members in good standing in the state, and corrections and additions, shall likewise be filed with the clerk of the Supreme Court.
5. The annual dues of The Florida Bar shall not include the dues of local or regional voluntary bar associations, and shall not be shared with such associations. The Florida Bar may, however, as it sees fit, cooperate with and encourage local or regional voluntary bar associations.
6. Dues tendered to The Florida Bar shall not be accepted from any member who is delinquent in the payment of costs imposed against him in a disciplinary proceeding. Costs shall be deemed delinquent un*304less paid within 30 days after the disciplinary decision becomes final unless such time is extended by the Board of Governors for good cause.
Article VIII DUES
Section 1. ANNUAL DUES. The annual dues provided for in Article VIII of the Integration Rule as amended shall be paid at the headquarters office on or before July 1st each year. Such annual dues shall be paid by every person admitted to practice law in Florida, except retired members, former members under disciplinary conviction and sentence, members adjudged insane or mentally incompetent, and members who have resigned pursuant to the provisions of Section 3 of Article II of the Integration Rule as amended. No person failing to make payment of his annual dues in compliance with Article VIII of the Integration Rule as amended shall engage in the practice of law, or be entitled to receive any of the privileges and benefits accorded to active members of The Florida Bar. Failure to receive notice or demand or payment of dues shall not relieve any person of the duty to comply with the requirements of the Integration Rule. The executive director shall issue to each member making payment of his annual dues an official membership card certifying that such member has paid annual dues for the current year, which membership card shall be evidence that the person named therein is an active member of The Florida Bar in good standing.
Section 2. SIX MONTHS DUES. The six months dues provided for in paragraph 3 of Article VIII of the Integration Rule as amended shall be due and payable on January 1. The executive director shall issue to each member making payment of such dues an official membership card which shall be evidence that the person named therein is an active member of The Florida Bar in good standing. Failure to pay such dues shall result in such amount being added to the next annual dues statement and the combined six months dues and annual dues shall be paid on or before July 1. The provisions of paragraph 2 of Article VIII of the Integration Rule as amended shall apply to members who fail to tender proper payment of such six months dues in conjunction with the annual dues billing as provided herein.
Section 2 3. DELINQUENT MEMBERS. Upon expiration of the time fixed by Article VIII of the Integration Rule as amended, the executive director shall compile a list of all persons who have become delinquent members, as defined by Section 3 of Article II of these bylaws, and shall file such list of delinquent members in accordance with Section 4 of Article VIII of the Integration Rule. Copies of such list shall be furnished to the Board of Governors for appropriate action.